      Case 1:19-cv-04315-GBD-SLC Document 25 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRENTICE COX,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 4315 (GBD) (SLC)

                                                                           ORDER
ANJIN LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         With respect to Plaintiff’s motion for default judgment (ECF No. 17), which includes

a request for attorney’s fees and costs, Plaintiff’s counsel is directed to file invoices, redacted

if necessary, for the work performed and costs expended for Plaintiff in this case by Tuesday,

July 7, 2020.


Dated:             New York, New York
                   June 23, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                1
